U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-K (Mark One) x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended March 31, 2011 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File No. 0-28034 AdvanSource Biomaterials Corporation (Name of small business issuer in its charter) Delaware (State or other jurisdiction of incorporation or organization) 04-3186647 (I.R.S. Employer Identification No.) 229 Andover Street, Wilmington, Massachusetts (Address of principal executive offices) (Zip Code) Issuer’s telephone number (978) 657-0075 Securities registered under Section 12(b) of the Exchange Act: Title of each class Common Stock, $.001 par value per share Name of each exchange on which registered None € Securities registered pursuant to Section 12(g) of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes qNo x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.Yes qNo x Indicate whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNo q Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes qNo q (the Registrant is not yet required to submit Interactive Data) Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained in this herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company in Rule 12b-2 of the Exchange Act (Check one): qLarge Accelerated FilerqAccelerated Filer qNon-accelerated FilerxSmaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes qNo x As of June 30, 2011, 21,350,055 shares of the registrant’s Common Stock were outstanding.As of September 30, 2010, the aggregate market value of the registrant’s Common Stock held by non-affiliates of the registrant (without admitting that such person whose shares are not included in such calculation is an affiliate) was $5,309,000 based on the last sale price as quoted on the OTC Markets quoting system on such date. ADVANSOURCE BIOMATERIALS CORPORATION FORM 10-K FOR THE YEAR ENDED MARCH 31, 2011 INDEX PART I Item 1. Description of Business 3 Item 1A. Risk Factors 10 Item 1B. Unresolved Staff Comments 21 Item 2. Description of Properties 21 Item 3. Legal Proceedings 21 Item 4. (Removed and Reserved) 21 PARTII Item 5. Market Information for Registrant’s Common Equity, Related Stockholder Mattersand Issuer Purchases of Equity Securities 22 Item 6. Selected Consolidated Financial Data 23 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 24 Item 7A. Quantitative and Qualitative Disclosures About Market Risk. 29 Item 8. Financial Statements and Supplementary Data 29 Item 9. Changes In and Disagreements With Accountants on Accounting and Financial Disclosure 29 Item 9A. Controls and Procedures 30 Item 9B. Other Information 31 PARTIII Item 10. Directors, Executive Officers and Corporate Governance 32 Item 11. Executive Compensation 32 Item 12. Security Ownership of Certain Beneficial Owners and Managementand Related Stockholder Matters 32 Item 13. Certain Relationships and Related Transactions, and Director Independence 32 Item 14. Principal Accounting Fees and Services 32 PARTIV Item 15. Exhibits, Financial Statement Schedules 33 -2- PART I Item 1.Description of Business Cautionary Note Regarding Forward Looking Statements This Report on Form 10-K contains certain statements that are “forward-looking” within the meaning of the Private Securities Litigation Reform Act of 1995 (the “Litigation Reform Act”).These forward looking statements and other information are based on our beliefs as well as assumptions made by us using information currently available. The words “anticipate,” “believe,” “estimate,” “expect,” “intend,” “will,” “should” and similar expressions, as they relate to us, are intended to identify forward-looking statements.Such statements reflect our current views with respect to future events and are subject to certain risks, uncertainties and assumptions.Should one or more of these risks or uncertainties materialize, or should underlying assumptions prove incorrect, actual results may vary materially from those described herein as anticipated, believed, estimated, expected, intended or using other similar expressions. In accordance with the provisions of the Litigation Reform Act, we are making investors aware that such forward-looking statements, because they relate to future events, are by their very nature subject to many important factors that could cause actual results to differ materially from those contemplated by the forward-looking statements contained in this Report on Form 10-K.For example, we may encounter competitive, technological, financial and business challenges making it more difficult than expected to continue to develop and market our products; the market may not accept our existing and future products; we may not be able to retain our customers; we may be unable to retain existing key management personnel; and there may be other material adverse changes in our operations or business.Certain important factors affecting the forward-looking statements made herein also include, but are not limited to (i) continued downward pricing pressures in our targeted markets, (ii) the continued acquisition of our customers by certain of our competitors, and (iii) continued periods of net losses, which could require us to find additional sources of financing to fund operations, implement our financial and business strategies, meet anticipated capital expenditures and fund research and development costs.In addition, assumptions relating to budgeting, marketing, product development and other management decisions are subjective in many respects and thus susceptible to interpretations and periodic revisions based on actual experience and business developments, the impact of which may cause us to alter our marketing, capital expenditure or other budgets, which may in turn affect our financial position and results of operations.For all of these reasons, the reader is cautioned not to place undue reliance on forward-looking statements contained herein, which speak only as of the date hereof.In addition, you should read and carefully consider the Risk Factors discussed in Part I, Item 1A of this Form 10K.We assume no responsibility to update any forward-looking statements as a result of new information, future events, or otherwise except as required by law. General Overview We develop advanced polymer materials which provide critical characteristics in the design and development of medical devices. Our biomaterials are used in devices that are designed for treating a broad range of anatomical sites and disease states.Our business model leverages our proprietary materials science technology and manufacturing expertise in order to expand our product sales and royalty and license fee income. Our leading edge technology, notably products such as ChronoFlex®, HydroMed™, and HydroThane™, has been developed to overcome a wide range of design and functional challenges, from the need for dimensional stability, ease of manufacturability and demanding physical properties to overcoming environmental stress cracking and providing heightened lubricity for ease of insertion.Our polymer product lines are compliant with measures applying to the processing of certain animal waste to protect against transmissible spongiform encephalopathies as set forth in European Council Decision 1999/534/EC.Our new product extensions allow us to customize our proprietary polymers for specific customer applications in a wide range of device categories. -3- History We were founded in 1993 as a subsidiary of PolyMedica Corporation (“PolyMedica”).In June 1996, PolyMedica distributed all of the shares of CardioTech International, Inc.’s (“CardioTech”) common stock, par value $0.01 per share, which PolyMedica owned, to PolyMedica stockholders of record.Our materials science technology is principally based upon the ChronoFlexTM proprietary polymers which represent our core technology. In July 1999, we acquired the assets of Tyndale-Plains-Hunter (“TPH”), a manufacturer of specialty hydrophilic polyurethanes. In July 1999, Dermaphylyx International, Inc. (“Dermaphylyx”) was formed by certain of our affiliates to develop advanced wound healing products.Dermaphylyx was merged with and into us, effective March 2004, as a wholly-owned subsidiary.In June 2006, our Board of Directors decided to cease the operations of Dermaphylyx.We considered the net assets of Dermaphylyx to be immaterial. In April 2001, we acquired Catheter and Disposables Technology, Inc. (“CDT”).CDT, which was located in Minnesota, was an original equipment manufacturer and supplier of private-label advanced disposable medical devices from concept to finished packaged and sterilized products, providing engineering services and contract manufacturing.In the development of our business model, we reviewed the strategic fit of our various business operations and determined that CDT did not fit our strategic direction.CDT was sold in March 2008 (See Note L to the Consolidated Financial Statements). In April 2003, we acquired Gish Biomedical, Inc. (“Gish”).Gish was located in southern California and manufactured single use cardiopulmonary bypass products having a disposable component.In the development of our business model, we reviewed the strategic fit of our various business operations and determined that Gish did not fit our strategic direction.Gish was sold in July 2007 (See Note L to the Consolidated Financial Statements). In March 2004, we joined with Implant Sciences Corporation (“Implant”) to participate in the funding of CorNova.CorNova was initially formed to develop a novel coronary drug eluting stent using the combined capabilities and technology of CorNova, Implant Sciences and CardioTech.We currently have a 1.8% equity interest in the issued and outstanding common stock of CorNova, based on the assumed conversion of all outstanding CorNova preferred stock into common stock.Although CorNova is expected to incur future operating losses, we have no obligation to fund CorNova. At our 2007 Annual Meeting, our stockholders approved our reincorporation from Massachusetts to Delaware.Our Articles of Charter Surrender in Massachusetts and Certificate of Incorporation and Certificate of Conversion in Delaware were effective as of October 26, 2007. In June 2008, we reorganized our product line as part of our re-branding effort and launched a new website at www.advbiomaterials.com.The information available on or through our website is not a part of this report on Form 10-K.At our 2008 Annual Meeting, our stockholders approved the change of our name from CardioTech International, Inc. to AdvanSource Biomaterials Corporation to better reflect our strategic plan.Our Certificate of Amendment to our Certificate of Incorporation filed with the Secretary of State of the State of Delaware effecting this name change was effective October 15, 2008. In January 2007, we began clinical trials in Europe for our CardioPass™ synthetic coronary artery bypass graft (“SynCAB”).We developed our 4mm and 5mm SynCAB grafts, which were used in connection with the clinical trials, using specialized ChronoFlex polyurethane materials designed to provide improved performance in the treatment of arterial disorders. During the fourth quarter of fiscal 2009 we concluded the clinical trials which we believe demonstrated clinical success.However, our clinical investigators noted full patient enrollment in these clinical trials was very slow due to limitations resulting from the large size of the 4mm and 5mm SynCAB grafts.Our clinical investigators advised us there is a greater clinical need for SynCAB grafts having an inner bore diameter of 2mm, 2-1/2mm and 3mm.In response to these observations, we evaluated the feasibility of developing a SynCAB graft having smaller inner bore diameters as recommended.Based upon our evaluation, we determined further development would not be feasible, accordingly, the Company suspended any further clinical trials and discontinued development efforts with respect to the SynCAB graft in the fourth quarter of fiscal 2010. -4- Sale of Gish and CDT On July 6, 2007, we completed the sale of Gish Biomedical, Inc.(“Gish”), our former wholly-owned subsidiary that developed and manufactured single use cardiopulmonary bypass products, pursuant to a stock purchase agreement (the “Gish Purchase Agreement”) entered into with Medos Medizintechnik AG, a German corporation (“Medos”), on July 3, 2007.The Gish Purchase Agreement provided for the sale of Gish to Medos for a purchase price of approximately $7.5 million in cash, and contained representations, warranties and indemnities that are customary in a transaction involving the sale of all or substantially all of a company or its assets.After transaction expenses and certain post-closing adjustments, we realized approximately $6.1 million in proceeds from the sale of Gish.Under the terms of the Gish Purchase Agreement, we owed Medos $149,000 as a result of the change in stockholder’s equity of Gish from March 31, 2007 to June 30, 2007, which amount was recorded as a current liability as of June 30, 2007, and was reflected as a current liability of discontinued operations as of March 31, 2009. Pursuant to the terms of the Gish Purchase Agreement, $1.0 million of the purchase price was placed in escrow as a reserve for any indemnity claims by Medos under the Gish Purchase Agreement.Under the terms of the escrow agreement, our right to receive the escrow funds was contingent upon the realization of the Gish accounts receivable and inventory that were transferred to Medos for one year from the sale date.The $1.0 million of proceeds paid into escrow was not included in the calculation of the loss on sale of Gish of $1.2 million. On June 30, 2008, Medos notified us of its claims in accordance with the procedure set forth in the Gish Purchase Agreement.On August 6, 2009, we entered into a Settlement Agreement and Mutual Release (the “Settlement”) with Medos whereby Medos agreed to repay us approximately $580,000 of the escrow funds previously released to Medos in full and final settlement of the claims.In addition, our obligation with respect of the $149,000 post-closing adjustment was eliminated.The parties also agreed to dismiss the previously filed demand for arbitration.As a result of the Settlement, we recorded a gain on the sale of Gish of $729,000 for the fiscal year ended March 31, 2010. The terms of the settlement payment provided for Medos to (i) remit to us a cash payment of approximately $87,000 upon the execution of the Settlement and (ii) issue to us a promissory note in the approximate amount of $493,000, maturing on February 1, 2010 with equal monthly principal payments of approximately $70,000 plus accrued interest at the rate of 3.25% per annum.As of March 31, 2010, the promissory note was paid in full.We recorded approximately $6,000 of interest income in connection with the promissory note during the fiscal year ended March 31, 2010. On March 28, 2008, we completed the sale of Catheter and Disposables Technology, Inc. (“CDT“), our former wholly-owned subsidiary engaged in contract manufacturing and the provision of engineering services, pursuant to a stock purchase agreement (the “CDT Purchase Agreement”) entered into with TACPRO, Inc. (“Tacpro”) on March 28, 2008.The CDT Purchase Agreement provided for the sale of CDT to Tacpro for a purchase price of approximately $1.2 million in cash, and contained representations, warranties and indemnities that are customary in a transaction involving the sale of all or substantially all of a company or its assets.Pursuant to the terms of the CDT Purchase Agreement, we placed $240,000 in escrow as a reserve for our indemnification obligations to Tacpro, if any.The $240,000 of proceeds held in escrow as of March 31, 2009 was not included in the calculation of the loss on sale of CDT of $690,000 recognized during the year ended March 31, 2008. After transaction expenses, which included a non-cash expense of $76,000 related to warrants issued in connection with an investment bank that advised us, and certain post-closing adjustments, we realized approximately $696,000 in cash proceeds from the sale of CDT. In March 2009, Tacpro presented certain additional post-closing claims in the approximate amount of $17,000 related to uncollectible accounts receivable and unused inventory to which we were in agreement.Net of the post-closing claims, the remaining $224,000 of cash in the escrow account was released to us in April 2009 and the escrow account was closed.Upon receipt of the escrow cash, we paid approximately $11,000 in additional transaction costs to a former employee.The escrow amount, net of post-closing claims and additional transaction costs was reported as an additional gain on the sale of CDT during the fiscal year ended March 31, 2010. -5- Business Strategy Our vision is to be a world-class, technology company focused on customer-driven solutions in the medical device industry.As a result of an in-depth study of our strengths and weaknesses and the opportunities in the medical device marketplace, we believe our unique materials science strengths have the potential to be marketed to our existing customer base and to a broader range of medical device developers.We also believe that there exists a major void in the marketplace that could be filled with our strong materials science capabilities to maximize the early development phase of devices that utilize polymers. In fiscal 2008, we sold both Gish and CDT in order to focus on our strategic plan for materials science. In fiscal 2008, we expanded our development laboratory at our Massachusetts facility and launched a concept center.The expansion of our development laboratory is one element of our plan to combine our core polymer technology with new product applications and expand customer access to our capabilities. We conduct ongoing reviews of intellectual property held by other companies in which our proprietary polymers are cited.The results of these reviews may lead to additional opportunities to exercise our strategy of seeking license and royalty arrangements for the exclusive use of our polymers; however, there can be no assurances that any new license and royalty arrangements will be established as a result of these efforts. Technology Our unique materials science strengths are embodied in our family of proprietary polymers.We manufacture and sell our custom polymers under the trade names ChronoFilm, ChronoFlex, ChronoThane, ChronoPrene, ChronoSil, HydroThane, and PolyBlend.The ChronoFlex family of polymers has the potential to be marketed beyond our existing customer base.Our goal is to fulfill the market’s need for advanced materials science capabilities, thereby enabling customers to improve devices that utilize polymers.Our chemists continue to develop the ChronoFlex family of medical-grade polymers.Conventional polymers are susceptible to degradation resulting in catastrophic failure of long-term implantable devices such as pacemaker leads.ChronoFlex and ChronoThane polymers are designed to overcome such degradation and reduce the incidents of infections associated with invasive devices. Key characteristics of our polymers are i) optional use as lubricious coatings for smooth insertion of a device into the body, ii) antimicrobial properties that are part of the polymer itself, and iii) mechanical properties, such as hardness and elasticity sufficient to meet engineering requirements.We believe our technology has wide application in increasing biocompatibility, drug delivery, infection control and expanding the utility of complex devices in the hospital and clinical environment. We also manufacture and sell our proprietary HydroThane polymers to medical device manufacturers that are evaluating HydroThane for use in their products.HydroThane is a thermoplastic, water-absorbing, polyurethane elastomer possessing properties which we believe make it well suited for the complex requirements of a variety of catheters.In addition to its physical properties, we believe HydroThane exhibits an inherent degree of bacterial resistance, clot resistance and biocompatibility.When hydrated, HydroThane has elastic properties similar to living tissue. We also manufacture specialty hydrophilic polyurethanes that are primarily sold to customers as part of exclusive arrangements.Specifically, one customer is supplied tailored, patented hydrophilic polyurethanes in exchange for a multi-year, royalty-bearing exclusive supply contract which generates royalty income for the Company. ChronoFilm is a registered trademark of PolyMedica.ChronoFlex is our registered trademark.ChronoThane, ChronoPrene, ChronoSil, HydroThane, and PolyBlend are our tradenames.CardioPass is our trademark. Intellectual Property We own or license 4 patents relating to our vascular graft manufacturing and polymer technology and products.While we believe our patents secure our exclusivity with respect to certain of our technologies, there can be no assurance that any patents issued would not afford us adequate protection against competitors which sell similar inventions or devices, nor can there be any assurance that our patents will not be infringed upon or designed around by others.However, we intend to vigorously enforce all patents issued to us. -6- In August 2010, the U.S. Patent and Trademark Office issued us a U.S. patent on our proprietary antimicrobial formulation for ChronoFlex.Current technology in the marketplace uses antibiotic drugs.The antimicrobial component of our polymers have been designed to be non-leaching as a result of the polymerization process. In October 2009, we filed for a U.S. patent on ChronoSil, our silicone-urethane copolymer product, and methods for making ChronoSil.ChronoSil can have many physical properties which are usually associated with polyurethanes, but also the feel and characteristics of silicones. In addition, PolyMedica has granted us an exclusive, perpetual, worldwide, royalty-free license for the use of one polyurethane patent and related technology in the field consisting of the development, manufacture and sale of implantable medical devices and biodurable polymer material to third parties for the use in medical applications (the “Implantable Device and Materials Field”).PolyMedica also owns, jointly with Thermedics, Inc., an unrelated company that manufactures medical grade polyurethane, the ChronoFlex polyurethane patents relating to the ChronoFlex technology.PolyMedica has granted us a non-exclusive, perpetual, worldwide, royalty-free sublicense of these patents for use in the Implantable Devices and Materials Field. Manufacturing and Service Operations We manufacture polymers at our Wilmington, Massachusetts facility. Product and Services Materials Science Technology We manufacture polymeric materials with a wide-range of physical and biological properties.Our polymers are available with a variety of hardness and mechanical strengths and possess unique characteristics such as biodurability, biocompatibility, lubricity and antimicrobial properties.These polymeric materials may be used as structural engineering polymers or as coatings for metallic and polymeric surfaces and have a history of use in both short and long-term implant applications. We have been provided exclusive and non-exclusive perpetual, world-wide, royalty-free license and sublicense rights for the use of polyurethane patents and related technology for the development, manufacture and sale of implantable medical devices and biodurable polymer material.As a result, we are able to enter into license and royalty arrangements for the exclusive use of our customized polymers.During the years ended March 31, 2011 and 2010, we generated revenues from license, royalty and development fees of $487,000 and $766,000, respectively. We have established a concept center in our Massachusetts facility which enables customers to access technical expertise in advanced biomaterials development and processing to help develop product ideas, refine concepts and/or solve the technical problems to enable the customer to bring their product to market.The center is focused on better combining core polymer technology with new product applications to expand customer access to our materials sciences and product development expertise, establish new customer relationships and deepen those with existing customers. CardioPassTM Synthetic Coronary Artery Bypass Graft (“SynCAB”) In January 2007, we began clinical trials in Europe for our CardioPass™ synthetic coronary artery bypass graft (“SynCAB”).We developed our 4mm and 5mm SynCAB grafts, which were used in connection with the clinical trials, using specialized ChronoFlex polyurethane materials designed to provide improved performance in the treatment of arterial disorders. During the fourth quarter of fiscal 2009 we concluded the clinical trials, which we believe demonstrated clinical success.However, our clinical investigators noted full patient enrollment in these clinical trials was very slow due to limitations resulting from the large size of the 4mm and 5mm SynCAB grafts.Our clinical investigators advised us there might be a greater clinical need for SynCAB grafts having an inner bore diameter of 2mm, 2-1/2mm and 3mm.In response to these observations, we evaluated the feasibility of developing a SynCAB graft having smaller inner bore diameters as recommended.Based upon our evaluation, we determined further development would be cost prohibitive, accordingly, the Company suspended any further clinical trials and discontinued development efforts with respect to the SynCAB graft in the fourth quarter of fiscal 2010. -7- Marketing and Sales We sell our polymers directly to our customers from our Massachusetts facility.Our Senior VP of Commercial Operations has primary responsibilities in our sales, marketing and business development efforts.Our domestic sales distribution includes two independent sales engineers responsible for our regional sales efforts in the eastern and western U.S. We have not experienced, and do not expect to experience, in any material respect, seasonality in sales of our products. We perform ongoing credit evaluations and maintain allowances for potential credit losses.As of March 31, 2011, the Company had accounts receivable-trade of $44,000, or 64%, from three (3) customers.As of March 31, 2010, the Company had accounts receivable-trade of $75,000, or 64%, due from two (2) customers. As of March 31, 2011, we had $84,000 due from two (2) customers related to receivables on license fees and royalties.As of March 31, 2010, we had $105,000 due from one (1) customer related to receivables on royalties.These amounts are classified as accounts receivable-other in the Company’s balance sheets. We do not have any facilities, property or other assets located in any geographic area other than the United States of America. Contracts and Material Relationships In March 2004, we joined with Implant Sciences Corporation (“Implant”) to participate in the funding of CorNova.CorNova was initially formed to develop a novel coronary drug eluting stent using the combined capabilities and technology of CorNova, Implant Sciences and CardioTech.We currently have a 1.8% equity interest in the issued and outstanding common stock of CorNova, based on the assumed conversion of all outstanding CorNova preferred stock into common stock.Although CorNova is expected to incur future operating losses, we have no obligation to fund CorNova. Revenues Our revenues were $1,666,000 and $2,117,000 for the years ended March 31, 2011 and 2010, respectively. Competition Competition in the medical device industry, in general, is intense and based primarily on scientific and technological factors, the availability of patent and other protection for technology and products, the ability to commercialize technological developments and the ability to obtain governmental approval for testing, manufacturing and marketing products. Competition among products is based, among other things, on product efficacy, safety, reliability, availability, price and patent position.An important factor is the timing of the market introduction of our products or the products of competitors.Accordingly, the relative speed with which we can develop products and supply commercial quantities of the products to the market is expected to be an important competitive factor.Our competitive position depends upon our ability to attract and retain qualified personnel, to obtain patent protection or otherwise develop proprietary products or processes, and to secure sufficient capital resources for the often substantial period between technological conception and commercial sales. Research and Development, Regulatory and Engineering Our development decisions are based on: (i) development costs, (ii) product need, (iii) third-party interest and funding availability, and (iv) regulatory considerations.Research, development and regulatory expenditures for the years ended March 31, 2011 and 2010 were $734,000 and $657,000, respectively, and consisted primarily of salaries and related costs (58% and 64% in fiscal 2011 and 2010, respectively), and are expensed as incurred. Government Regulation From time to time, legislation is drafted and introduced in Congress that could significantly change the statutory provisions governing the approval, manufacturing and marketing of drug products and medical devices. -8- Backlog Our backlog in the ordinary course of business for biomaterial products is approximately $85,000 at March 31, 2011. Environmental Compliance Our direct expenditures for environmental compliance were not material in the two most recent fiscal years.However, certain costs of manufacturing have increased due to environmental regulations placed upon suppliers of components and services. Employees As of March 31, 2011, we had 15 full-time employees at our facility in Wilmington, Massachusetts in the following positions: (i) 6 in production, (ii) 4 in research and development, (iii) 3 in sales and marketing, and (iv) 2 in administration. None of these employees are covered by a collective bargaining agreement, and management considers its relations with its employees to be good. -9- Item 1A.Risk Factors You should carefully consider the risks and uncertainties described below and the other information in this filing before deciding to purchase our common stock.If any of these risks or uncertainties occurs, our business, financial condition or operating results could be materially harmed.In that case the trading price of our common stock could decline and you could lose all or part of your investment.The risks and uncertainties described below are not the only ones we may face.We believe that this filing contains forward-looking statements as that term is defined in the Private Securities Litigation Reform Act of 1995.Such forward-looking statements are subject to regulatory risks and clinical uncertainties.Such statements are based on management’s current expectations and are subject to facts that could cause results to differ materially from the forward-looking statements.See Item 1. Description of Business – “Cautionary Note Regarding Forward Looking Statements.” Risks Related to Liquidity We have reported net losses in the last 10 fiscal years and may continue to report net losses in the future.There can be no assurance that our revenue will be maintained at the current level or increase in the future. Our future growth may depend on our ability to raise capital for acquisitions, to support research and development activities for modification of existing biomaterials and development of new biomaterials, including advanced applications for our biomaterials, and to market and sell our advanced biomaterials.Our capital requirements depend on numerous factors, including but not limited to, our results of operations; the progress of our research and development programs; the cost of filing, prosecuting, defending and enforcing any intellectual property rights; competing technological and market developments; changes in our development of commercialization activities and arrangements; and the purchase of additional facilities and capital equipment. Risks Related to Our Growth Strategy If we cannot obtain the additional capital required to fund our operations on favorable terms or at all, we may have to delay or reconsider our growth strategy. Our growth strategy may require additional capital for, among other purposes, completing acquisitions of companies and customers’ product lines and manufacturing assets, integrating acquired companies and assets, acquiring new equipment and maintaining the condition of existing equipment.If cash generated internally is insufficient to fund capital requirements, or if we desire to make additional acquisitions, we will require additional debt or equity financing.Adequate financing may not be available or, if available, may not be available on terms satisfactory to us.If we raise additional capital by issuing equity or convertible debt securities, the issuance may dilute the share ownership of the existing investors.In addition, we may grant future investors rights that are superior to those of our existing investors.If we fail to obtain sufficient additional capital in the future, we could be forced to curtail our growth strategy by reducing or delaying capital expenditures and acquisitions, selling assets or restructuring or refinancing our indebtedness, or delaying plans for clinical trials. Adverse economic and geopolitical conditions could have a material adverse effect on our ability to raise capital to fund future growth and product development. Our business may be affected by the ongoing volatility and illiquidity in the financial and credit markets, the general global economic recession, and other market or economic challenges experienced by the U.S. economy.If economic conditions persist or deteriorate and our licensing and product revenue is insufficient to support our product development and growth strategies, then reduced liquidity in the capital markets may impair our ability to access capital on terms and conditions that we find acceptable, or at all.In addition, the value and liquidity of our short-term investments and cash deposits could be reduced as a result of a deterioration of the financial condition of the institutions that hold our cash deposits. -10- Risks Related to Our Business We have incurred substantial operating losses and we may never be profitable. Our revenues were $1,666,000 and $2,117,000 for the years ended March 31, 2011 and 2010, respectively.We had net losses of $3,185,000 and $1,688,000 for the years ended March 31, 2011 and 2010, respectively.There is a risk that we will never be profitable.Our ability to generate enough revenues to achieve profits will depend on a variety of factors, many of which are outside our control, including: · size of market; · competition and other solutions; · extent of patent and intellectual property protection afforded to our products; · demand for our advanced biomaterials by existing and potential developers of medical devices and both the time for development of devices by medical device developers and their success in obtaining regulatory approvals and commercialization of medical devices which incorporate our advanced biomaterials; · cost and availability of raw material and intermediate component supplies; · changes in governmental (including foreign governmental) initiatives and requirements; · changes in domestic and foreign regulatory requirements; · costs associated with equipment development, repair and maintenance; and · our ability to manufacture and deliver products at prices that exceed our costs. Our operating results fluctuate significantly from period-to-period and may not be indicative of future results. Our operating results have fluctuated in the past from quarter to quarter and are likely to fluctuate significantly in the future due to a variety of factors, many of which are beyond our control, including: · changing demand for our products and services; · the timing of actual customer orders and requests for product shipment and the accuracy of our customers’ forecasts of future production requirements; · the reduction, rescheduling or cancellation of product orders and development and design services requested by customers; · difficulties in forecasting demand for our products and the planning and managing of inventory levels; · the introduction and market acceptance of our customers’ new products and changes in demand for our customers’ existing products; · changes in the relative portion of our revenue represented by our various products, services and customers, including the relative mix of our business across our target markets; · changes in competitive or economic conditions generally or in our customers’ markets; · competitive pressures on selling prices; · the amount and timing of costs associated with product warranties and returns; · changes in availability or costs of raw materials or supplies; · fluctuations in manufacturing yields and yield losses and availability of production capacity; · changes in our product distribution channels and the timeliness of receipt of distributor resale information; · the amount and timing of investments in research and development; · difficulties in integrating acquired assets and businesses into our operations; · charges to earnings resulting from the application of the purchase method of accounting following acquisitions; and · pressure on our selling prices as a result of healthcare industry cost containment measures. As a result of these factors, many of which are difficult to control or predict, as well as the other risk factors discussed in this report, we may experience material adverse fluctuations in our future operating results on a quarterly or annual basis. -11- The medical device industry is cyclical, and an industry downturn could adversely affect our operating results. Business conditions in the medical device industry have rapidly changed between periods of strong and weak demand.The industry is characterized by: · periods of overcapacity and production shortages; · cyclical demand for products; · changes in product mix in response to changes in demand of products; · variations in manufacturing costs and yields; · rapid technological change and the introduction of new products by customers; · price erosion; and · expenditures for product development. These factors could harm our business and cause our operating results to suffer. The failure of our customers and potential customers, who utilize our advanced biomaterials in their medical devices, to complete development of their medical technology, obtain government approvals, including required FDA approvals, or to comply with ongoing governmental regulations could delay or limit introduction of their proposed products, thereby negatively impacting our ability to generate future revenues from product sales and royalty and development fees. Research, development and production activities undertaken by our customers and potential customers engaged in the development of medical devices which utilize our advanced biomaterials, are subject to extensive regulation for safety, efficacy and quality by numerous government authorities in the United States and abroad. Before receiving FDA approval to market their medical devices utilizing our advanced biomaterials, our customers and potential customers will have to demonstrate that their medical devices are safe and effective on the patient population.Clinical trials, manufacturing and marketing of medical devices are subject to the rigorous testing and approval process of the FDA and equivalent foreign regulatory authorities.The Federal Food, Drug and Cosmetic Act and other federal, state and foreign statutes and regulations govern and influence the testing, manufacture, labeling, advertising, distribution and promotion of drugs and medical devices.As a result, clinical trials and regulatory approval of medical devices can take a number of years or longer to accomplish and require the expenditure of substantial financial, managerial and other resources. In order to be commercially viable, our customers and potential customers must successfully research, develop, obtain regulatory approval, manufacture, market and distribute their medical devices.For each medical device incorporating our advanced biomaterials, our customers and potential customers must successfully meet a number of critical developmental milestones, including: · demonstrate benefit from the use of their medical devices in various contexts; · demonstrate through pre-clinical and clinical trials that their medical devices are safe and effective; and · establish a viable Good Manufacturing Process capable of potential scale up. The time frame necessary to achieve these developmental milestones may be long and uncertain, and our customers and potential customers may not successfully complete these milestones for any of their intended products in development. In order to conduct clinical trials that are necessary to obtain approval by the FDA to market a product, it is necessary to receive clearance from the FDA to conduct such clinical trials.The FDA can halt clinical trials at any time for safety reasons or because clinical investigators do not follow the FDA’s requirements for conducting clinical trials.If our customers or potential customers are unable to receive clearance to conduct clinical trials or the trials are halted by the FDA, we would not be able to achieve any revenue from the sale of biomaterials or royalty and development fees from our customers’ or potential customers’ products as it is illegal to sell any medical device for human consumption without FDA approval. -12- More generally, the manufacture and sale of medical devices, including products currently sold by our customers or potential customers and their other potential products, are subject to extensive regulation by numerous governmental authorities in the United States, principally the FDA, and corresponding state human services agencies.In order for them to market their products for clinical use in the United States, they must obtain clearance from the FDA of a 510(k) pre-market notification or premarket approval application.In addition, certain material changes to medical devices also are subject to FDA review and clearance or approval.The process of obtaining FDA and other required regulatory clearances and approvals is lengthy, expensive and uncertain, frequently requiring from one to several years from the date of FDA submission if pre-market clearance or approval is obtained at all.Securing FDA clearances and approvals may require the submission of extensive clinical data and supporting information to the FDA. Sales of medical devices outside of the United States are subject to international regulatory requirements that vary from country to country.The time required to obtain approval for sales internationally may be longer or shorter than that required for FDA clearance or approval, and the requirements may differ.There can be no assurance that our customers or potential customers will be able to obtain approval in a particular country for any of their future products. Regulatory clearances or approvals, if granted, may include significant limitations on the indicated uses for which the product may be marketed.In addition, to obtain such clearances or approvals, the FDA and certain foreign regulatory authorities impose numerous other requirements with which medical device manufacturers must comply. FDA enforcement policy strictly prohibits the marketing of cleared or approved medical devices for uncleared or unapproved uses.In addition, product clearances or approvals could be withdrawn for failure to comply with regulatory standards or the occurrence of unforeseen problems following initial marketing.Our customers and potential customers will be required to adhere to applicable FDA good manufacturing practice (“GMP”) regulations and similar regulations in other countries, which include testing, control, and documentation requirements.Ongoing compliance with GMP and other applicable regulatory requirements, including marketing products for unapproved uses, could result in, among other things, warning letters, fines, injunctions, civil penalties, recall or seizure of products, total or partial suspension of production, refusal of the government to grant pre-market clearance or pre-market approval for devices, withdrawal of clearances or approvals and criminal prosecution.Changes in existing regulations or adoption of new governmental regulations or policies could prevent or delay regulatory approval of their products. There can be no assurance that our customers or potential customers will be able to obtain FDA 510(k) clearance or premarket approval for their products under development or other necessary regulatory approvals or clearances on a timely basis or at all.Delays in receipt of or failure to receive U.S. or foreign clearances or approvals, the loss of previously obtained clearance or approvals, or failure to comply with existing or future regulatory requirements would have a material adverse effect on our business with respect of our ability to generate revenues from product sales to and royalty and development fees from our customers and potential customers utilizing our advanced biomaterials in their medical devices. Our markets are subject to technological change and our success depends on our ability to modify existing advanced biomaterials and develop and introduce new advanced biomaterials for use by customers and potential customers in their medical devices. The medical device market for our products is characterized by: · changing technologies; · changing customer needs; · frequent new product introductions and enhancements; · increased integration with other functions; and · product obsolescence. -13- Our success is dependent in part on the modification of existing advanced biomaterials and the design and development of new advanced biomaterials for use in the medical device industry.To modify existing advanced biomaterials and develop new advanced biomaterials and designs for the medical device market, we must develop, gain access to and use leading technologies in a cost effective and timely manner and continue to expand our technical and design expertise.The product development process is time-consuming and costly, and there can be no assurance that product development will be successfully completed, that necessary regulatory clearances or approvals will be granted by the FDA on a timely basis, or at all, or that the potential products will achieve market acceptance.Our failure to modify existing advanced biomaterials, develop new advanced biomaterials, or successfully market existing and potential new advanced biomaterials; and the failure of our customers and potential customers in obtaining necessary regulatory clearances or approvals for medical devices using our advanced biomaterials, could have a material adverse effect on our business, financial condition and results of operations. We depend on outside suppliers and subcontractors, and our production and reputation could be harmed if they are unable to meet our volume and quality requirements and alternative sources are not available. We have various “sole source” suppliers who supply key components for our products.Our outside suppliers may fail to develop and supply us with products and components on a timely basis, or may supply us with products and components that do not meet our quality, quantity or cost requirements.If any of these problems occur, we may be unable to obtain substitute sources of these products and components on a timely basis or on terms acceptable to us, which could harm our ability to:i) manufacture our own products and components profitably or on time, and ii) ship products to customers on time and generate revenues.In addition, if the processes that our suppliers use to manufacture products and components are proprietary, we may be unable to obtain comparable components from alternative suppliers. During fiscal 2010, our sole supplier of a polymer component used in the manufacture of certain advanced polymers discontinued the sale of the polymer component.We have identified two (2) additional sources for this polymer component which we believe could be used as an alternative.We are currently performing qualification analysis so that the polymer component from the new sources could be substituted in our production process for advances polymers.We believe we have adequate supply of the original polymer component to meet production requirements during fiscal 2012 and have also begun using the alternative polymer component in our production.Although we believe the alternative polymer component will be suitable for our customer needs, there can be no assurance that our customers will accept the substitution of the alternative polymer component in certain of our advanced polymers. During the year ended March 31, 2011, two (2) vendors represented $63,000 and $45,000, or 36% and 26%, respectively, of material purchases used in the production process.During the year ended March 31, 2010, two (2) vendors represented $100,000 and $80,000, or 42% and 34%, respectively, of material purchases used in the production process. -14- A significant portion of our product sales and royalty, license and development fees come from two (2)large customers, and any loss, cancellation or delay in sales to these customers could harm our operating results. A limited number of customers have, historically, accounted for a significant portion of our revenues.For the fiscal year ended March 31, 2011, two (2) customers represented 41% and 15% of revenues, respectively.For the fiscal year ended March 31, 2010, two (2) customer represented 45% and 30%, respectively, of our revenues.Although we are working to expand our customer base, the medical device industry is concentrated, with relatively few companies accounting for a large percentage of sales in the surgical, interventional and cardiovascular markets that are targeted by our disposable medical device and contract manufacturing operations.Accordingly, our revenue and profitability are dependent on our relationships with a limited number of large medical device companies, and we expect that the majority of our revenues will continue to depend on sales of our products to a limited number of customers for the foreseeable future, particularly if there is further consolidation within the medical device industry.We cannot assure you that there will not be a loss or reduction in business from our existing significant customers.In addition, we cannot assure you that revenues from our customers that have accounted for significant revenues in the past, either individually or as a group, will reach or exceed historical levels in any future period.We may not be able to offset any decline in revenues from our existing major customers with revenues from new customers or other existing customers.Because of our reliance on a limited number of customers, any decrease in revenues from, or loss of, one or more of these customers without a corresponding increase in revenues from other customers would harm our business, operating results and financial condition.In addition, any negative developments in the business of our existing significant customers could result in significantly decreased sales to this customer, which could seriously harm our business, operating results and financial condition. Our ability to grow and sustain growth levels may be adversely affected by slowdowns in the U.S. economy. Due to the recent decrease in corporate profits, capital spending and consumer confidence, we have experienced weakness in certain of our end markets.We are primarily susceptible when customers stop placing orders for us to supply advanced biomaterials or when customers experience reduced sales of their medical devices for which we receive royalties on product sales.The medical commercial markets, including bio-medical research and development and medical device manufacturing, could be affected by the past and present slowdown in the U.S. economy.If the economic slowdown persists and capital spending for research and development from our customers decreases, our business, financial condition and results of operations may be adversely affected. We could be harmed by litigation involving patents and other intellectual property rights. None of our patents or other intellectual property rights has been successfully challenged to date.However, in the future, we could be accused of infringing the intellectual property rights of other third parties.We also have certain indemnification obligations to customers with respect to the infringement of third party intellectual property rights by our products.No assurance can be provided that any future infringement claims by third parties or claims for indemnification by customers or end users of our products resulting from infringement claims will not be asserted or that assertions of infringement, if proven to be true, will not harm our business. In the event of any adverse ruling in any intellectual property litigation, we could be required to pay substantial damages, cease the manufacturing, use and sale of infringing products, discontinue the use of certain processes or obtain a license from the third party claiming infringement with royalty payment obligations by us. Any litigation relating to the intellectual property rights of third parties, whether or not determined in our favor or settled by us, is costly and may divert the efforts and attention of our management and technical personnel. -15- We may not be able to protect our intellectual property rights adequately. Our ability to compete is affected by our ability to protect our intellectual property rights.We rely on a combination of patents, trademarks, copyrights, trade secrets, confidentiality procedures and non-disclosure and licensing arrangements to protect our intellectual property rights.Despite these efforts, we cannot be certain that the steps we take to protect our proprietary information will be adequate to prevent misappropriation of our technology, or that our competitors will not independently develop technology that is substantially similar or superior to our technology.More specifically, we cannot assure you that any future applications will be approved, or that any issued patents will provide us with competitive advantages or will not be challenged by third parties.Nor can we assure you that, if challenged, our patents will be found to be valid or enforceable, or that the patents of others will not have an adverse effect on our ability to do business.Furthermore, others may independently develop similar products or processes, duplicate our products or processes or design their products around any patents that may be issued to us. Our future success depends on the continued service of management, engineering and sales personnel and our ability to identify, hire and retain additional personnel. Our success depends, to a significant extent, upon the efforts and abilities of members of senior management.The loss of the services of one or more of our senior management or other key employees could adversely affect our business.We do not maintain key person life insurance on any of our officers, employees or consultants. There is intense competition for qualified employees in the medical industry, particularly for highly skilled design, applications, engineering and sales people.We may not be able to continue to attract and retain technologists, managers, or other qualified personnel necessary for the development of our business or to replace qualified individuals who could leave us at any time in the future.Our anticipated growth is expected to place increased demands on our resources, and will likely require the addition of new management and engineering staff as well as the development of additional expertise by existing management employees.If we lose the services of or fail to recruit engineers or other technical and management personnel, our business could be harmed. Periods of rapid growth and expansion could place a significant strain on our resources, including our employee base. To manage our possible future growth effectively, we will be required to continue to improve our operational, financial and management systems.In doing so, we will periodically implement new software and other systems that will affect our internal operations regionally or globally. Future growth will also require us to successfully hire, train, motivate and manage our employees.In addition, our continued growth and the evolution of our business plan will require significant additional management, technical and administrative resources.We may not be able to effectively manage the growth and evolution of our current business. We are exposed to product liability and clinical and pre-clinical liability risks which could place a substantial financial burden on us, if we are sued.Although we have 5 million dollars in product liability insurance coverage, that amount may not be sufficient to cover all potential claims made against us.Additionally, we face the risk of financial exposure to product liability claims alleging that the use of devices that incorporate our products resulted in adverse effects. While we are not aware of any claim at this time, our business exposes us to potential product liability, recalls and other liability risks that are inherent in the testing, manufacturing and marketing of medical products.We cannot assure you that such potential claims will not be asserted against us.In addition, the use in our clinical trials of medical products that our potential collaborators may develop and the subsequent sale of these products by us or our potential collaborators may cause us to bear a portion of or all product liability risks.A successful liability claim or series of claims brought against us could have a material adverse effect on our business, financial condition and results of operations. -16- We cannot assure you that we will be able to obtain or maintain adequate product liability insurance on acceptable terms, if at all, or that such insurance will provide adequate coverage against our potential liabilities.Furthermore, our current and potential partners with whom we have collaborative agreements or our future licensees may not be willing to indemnify us against these types of liabilities and may not themselves be sufficiently insured or have a net worth sufficient to satisfy any product liability claims.Claims or losses in excess of any product liability insurance coverage that may be obtained by us could have a material adverse effect on our business, financial condition and results of operations.We do not currently carry recall insurance and we may be subject to significant recall costs in the event of a recall. We may be affected by environmental laws and regulations. We are subject to a variety of laws, rules and regulations in the United States related to the use, storage, handling, discharge and disposal of certain chemical materials such as isocyanates, alcohols, dimethylacetamide, and glycols used in our research and manufacturing process.Any of those regulations could require us to acquire expensive equipment or to incur substantial other expenses to comply with them.If we incur substantial additional expenses, product costs could significantly increase.Our failure to comply with present or future environmental laws, rules and regulations could result in fines, suspension of production or cessation of operations. If we fail to implement new or improved internal controls over financial reporting as required by Section 404 of the Sarbanes-Oxley Act of 2002, we may not be able to comply with the requirements of Section 404 in a timely manner.This could result in investors losing confidence in the reliability of our financial statements, which could result in a decrease in the value of our common stock. As directed by Section 404 of the Sarbanes-Oxley Act of 2002, the Securities and Exchange Commission adopted rules requiring public companies to include a report of management on the company’s internal control over financial reporting in their annual reports on Form 10-K.This report is required to contain an assessment by management of the effectiveness of such company’s internal controls over financial reporting.Although our management has concluded that our internal control over financial reporting was effective as of March 31, 2011, there is a risk that we may identify previously unknown deficiencies or weaknesses in our internal controls.If we fail to implement required new or improved controls, we may be unable to comply with the requirements of Section 404.This could result in an adverse reaction in the financial markets due to a loss of confidence in the reliability of our financial statements, which could cause the market price of our common stock to decline and make it more difficult for us to finance our operations. Under current rules, we are required to report on the effectiveness of our internal controls for the year ended March 31, 2011. -17- Risks Related to Competition The medical device industry, in general, is intensely competitive and characterized by rapid innovation and technological advances.Product differentiation and performance, client service, reliability, cost and ease of use are important competitive considerations in the medical device industry.We expect the current high levels of competition and technological change in the medical device industry in general.Most of our competitors have longer operating histories and significantly greater financial, technical, research, marketing, sales, distribution and other resources.In addition, our competitors may have greater name recognition than us and frequently offer discounts as a competitive tactic.There can be no assurance that our current competitors or potential future competitors will not succeed in developing or marketing technologies and products that are more effective or commercially attractive than those that have been and are being developed by us or that would render our technologies and products obsolete or noncompetitive, or that such companies will not succeed in obtaining regulatory approval for, introducing or commercializing any such products prior to us.Any of the above competitive developments could have a material adverse effect on our business, financial condition and results of operations. Risks Related to Pricing Pressure We face aggressive cost-containment pressures from governmental agencies and third party payors.There can be no assurances that we will be able to maintain current prices in the face of continuing pricing pressures.Over time, the average price for our products may decline as the markets for these products become more competitive.Any material reduction in product prices could negatively affect our gross margin, necessitating a corresponding increase in unit sales to maintain net sales. Risks Related to Our Securities Our stock price is volatile. The market price of our common stock has fluctuated significantly to date.In the past fiscal year, our stock price ranged from $0.05 to $0.44.The future market price of our common stock may also fluctuate significantly due to: · variations in our actual or expected quarterly operating results; · announcements or introductions of new products; · technological innovations by our competitors or development setbacks by us; · the commencement or adverse outcome of litigation; · changes in analysts’ estimates of our performance or changes in analysts’ forecasts regarding our industry, competitors or customers; · announcements of acquisition or acquisition transactions; or · general economic and market conditions. In addition, the stock market in recent years has experienced extreme price and volume fluctuations that have affected the market prices of many medical and biotechnology companies.These fluctuations have often been unrelated or disproportionate to the operating performance of companies in our industry, and could harm the market price of our common stock. -18- Our common stock was delisted from the NYSE Amex as a result of non-compliance with a listing standard for continued listing of our common stock and we are now quoted on the OTCQB tier of The OTC Markets.Our delisting from the NYSE Amex could adversely affect the liquidity of our common stock and our ability to raise capital. On November 24, 2010, the NYSE Amex suspended trading in our common stock and filed Form 25 on December 6, 2010 notifying the Securities and Exchange Commission of their decision to delist us because we were not in compliance with Section 1003(a)(iii) of the NYSE Amex Company Guide with stockholders’ equity of less than $6,000,000 and losses from continuing operations and net losses in its five most recent fiscal years.On November 24, 2010, our common stock was quoted on the OTCQB tier of The OTC Markets under the ticker symbol “ASNB.”Although we are quoted on the OTCQB, the delisting of our common stock from the NYSE Amex could substantially limit our common stock’s liquidity and impair our ability to raise capital. Additional authorized shares of our common stock and preferred stock available for issuance may adversely affect the market. We are authorized to issue 50,000,000 shares of our common stock.As of March 31, 2011, there were 21,426,747 shares of common stock issued and 21,350,055 shares of common stock outstanding.As of March 31, 2011, there were 76,692 shares of treasury stock which were acquired prior to the fiscal year ended March 31, 2010.The total number of shares of our common stock issued and outstanding does not include shares reserved in anticipation of the exercise of options and warrants.As of March 31, 2011, we had outstanding stock options and warrants to purchase 2,843,235 shares of our common stock, the exercise price of which range between $0.26 per share to $5.40 per share, and we have reserved shares of our common stock for issuance in connection with the potential exercise thereof.To the extent such options, warrants or additional investment rights are exercised; the holders of our common stock will experience further dilution.Stockholders will also experience dilution upon the exercise of options granted under our stock option plans.In addition, in the event that any future financing or consideration for a future acquisition should be in the form of, be convertible into or exchangeable for, equity securities investors will experience additional dilution. The exercise of the outstanding derivative securities will reduce the percentage of common stock held by our current stockholders.Further, the terms on which we could obtain additional capital during the life of the derivative securities may be adversely affected, and it should be expected that the holders of the derivative securities would exercise them at a time when we would be able to obtain equity capital on terms more favorable than those provided for by such derivative securities.As a result, any issuance of additional shares of common stock may cause our current stockholders to suffer significant dilution which may adversely affect the market.In addition to the above referenced shares of common stock which may be issued without stockholder approval, we have 5,000,000 shares of authorized preferred stock, the terms of which may be fixed by our Board, of which 500,000 preferred shares were previously issued, but none are currently outstanding.While we have no present plans to issue any additional shares of preferred stock, our Board has the authority, without stockholder approval, to create and issue one or more series of such preferred stock and to determine the voting, dividend and other rights of holders of such preferred stock.The issuance of any of such series of preferred stock may have an adverse effect on the holders of common stock. -19- Shares eligible for future sale may adversely affect the market. From time to time, certain of our stockholders may be eligible to sell all or some of their shares of common stock by means of ordinary brokerage transactions in the open market pursuant to Rule 144, promulgated under the Securities Act, subject to certain limitations.In general, pursuant to Rule 144, a stockholder (or stockholders whose shares are aggregated) who has satisfied a one year holding period may, under certain circumstances, sell within any three month period a number of securities which does not exceed the greater of 1% of the then outstanding shares of common stock or the average weekly trading volume of the class during the four calendar weeks prior to such sale.Rule 144 also permits, under certain circumstances, the sale of securities, without any limitation, by our stockholders that are non-affiliates that have satisfied a two year holding period.Any substantial sale of our common stock pursuant to Rule 144 or pursuant to any resale prospectus may have material adverse effect on the market price of our securities. There is a limitation on director and officer liability. As permitted by Delaware law, our Restated Articles of Organization limit the liability of our directors for monetary damages for breach of a director’s fiduciary duty except for liability in certain instances.As a result of our charter provision and Delaware law, stockholders may have limited rights to recover against directors for breach of fiduciary duty.In addition, our bylaws provide that we shall indemnify our directors, officers, employees and agents if such persons acted in good faith and reasoned that their conduct was in our best interest. The anti-takeover provisions of our Restated Articles of Organization, the Delaware General Corporation Law and our Stockholder Rights Plan may delay, defer or prevent a change of control. Our board of directors has the authority to issue up to 4,500,000 shares of preferred stock and to determine the price, rights, preferences and privileges and restrictions, including voting rights, of those shares without any further vote or action by our stockholders.The rights of the holders of common stock will be subject to, and may be harmed by, the rights of the holders of any shares of preferred stock that may be issued in the future.The issuance of preferred stock may delay, defer or prevent a change in control because the terms of any issued preferred stock could potentially prohibit our consummation of any acquisition, reorganization, sale of substantially all of our assets, liquidation or other extraordinary corporate transaction, without the approval of the holders of the outstanding shares of preferred stock.In addition, the issuance of preferred stock could have a dilutive effect on our stockholders. Our stockholders must give substantial advance notice prior to the relevant meeting to nominate a candidate for director or present a proposal to our stockholders at a meeting.These notice requirements could inhibit a takeover by delaying stockholder action.In addition, our bylaws and Delaware law provide for staggered board members with each member elected for three years.In addition, directors may be removed by stockholders only for cause and by a vote of 80% of the stock. In addition, we have adopted a stockholder rights plan that may discourage any potential acquirer from acquiring more than 15% of our outstanding common stock since, upon this type of acquisition without approval of our board of directors, all other common stockholders will have the right to purchase a specified amount of common stock at a substantial discount from market price. Risk of Market Withdrawal or Product Recall There can be no assurance that we will be able to successfully take corrective actions if required, nor can there be any assurance that any such corrective actions will not force us to incur significant costs.In addition, there can be no assurance any future recalls will not cause us to face increasing scrutiny from its customers, which could cause us to lose market share or incur substantial costs in order to maintain existing market share.We do not currently carry recall insurance and we may be subject to significant recall costs in the event of a recall. -20- Risks Associated with Healthcare Reform Proposals Political, economical and regulatory influences are subjecting the healthcare industry in the United States to fundamental change.Potential reforms proposed over the last several years have included mandated basic healthcare benefits, controls on healthcare spending through limitations on the growth of private health insurance premiums and Medicare and Medicaid spending, the creation of large insurance purchasing groups and fundamental changes in the healthcare delivery system.In addition, some states in which we operate are also considering various healthcare reform proposals.We anticipate that federal and state governments will continue to review and assess alternative healthcare delivery systems and payment methodologies and public debate of these issues will likely continue in the future.Due to uncertainties regarding the ultimate features of reform initiatives and their enactment and implementation, we cannot predict which, if any, of such reform proposals will be adopted, when they may be adopted or what impact they may have on us, and there can be no assurance that the adoption of reform proposals will not have a material adverse effect on our business, operating results or financial condition.In addition, the actual announcement of reform proposals and the investment community’s reaction to such proposals, as well as announcements by competitors and third-party payors of their strategies to respond to such initiatives, could produce volatility in the trading and market price of our common stock. Item 1B.Unresolved Staff Comments None. Item 2.Description of Properties Our corporate headquarters, polymer development and manufacturing operations, are located in an approximate 25,966 square foot building, which we own at 229 Andover Street, Wilmington, MA, and was purchased for $1,750,000 in cash. Item 3.Legal Proceedings We are not a party to any legal proceedings other than ordinary routine litigation incidental to our business which we believe will not have a material affect on our financial position or results of operations. Item 4.(Removed and Reserved) -21- PART II Item 5. Market Information for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities On November 24, 2010, the NYSE Amex suspended trading in our common stock and filed Form 25 on December 6, 2010 notifying the Securities and Exchange Commission of their decision to delist us.On November 24, 2010, our common stock was quoted on the OTCQB tier of The OTC Markets under the ticker symbol “ASNB.”The following table sets forth the high and low sales prices of the common stock for each of the last two fiscal years, as reported on the NYSE Amex through November 24, 2010 and as reported on the OTCQB tier of The OTC Markets from November 25, 2010 through March 31, 2011: Fiscal Year 2011 High Low 4th Quarter $ $ 3rd Quarter 2nd Quarter 1st Quarter Fiscal Year 2010 High Low 4th Quarter $ $ 3rd Quarter 2nd Quarter 1st Quarter As of June 30, 2011, there were approximately 365 stockholders of record.The last sale price as quoted by the OTCQB tier of The OTC Markets on June 30, 2011, was $0.09 per share.We have never paid a cash dividend on our common stock and do not anticipate the payment of cash dividends in the foreseeable future. Securities Authorized for Issuance under Equity Compensation Plans as of the End of Fiscal 2011 Equity Compensation Plan Information Plan Category Number of securities to be issued upon exercise of outstanding options, warrants and rights Weighted average exercise price of outstanding options, warrants and rights Number of securities remaining available for future issuance Equity compensation plans approved by stockholders $ This total includes shares to be issued upon exercise of outstanding options under the equity compensation plans that have been approved by our stockholders (i.e., the 2003 Plan).We did not have any equity compensation plans that were not approved by stockholders. -22- Recent Sales of Unregistered Securities None. Stock Repurchase Plan In June 2001, the Board of Directors adopted a share repurchase program authorizing the repurchase by the Company of up to 250,000 of its shares of common stock.In June 2004, the Board of Directors authorized the purchase of an additional 500,000 shares of common stock.Since June 2001, a total of 251,379 shares have been repurchased by the Company under the share repurchase program, leaving 498,621 shares remaining to purchase under the share repurchase program.No repurchases were made during the fiscal years ended March 31, 2011 and 2010.The share repurchase program authorizes repurchases from time to time in open market transactions, through privately negotiated transactions, block transactions or otherwise, at times and prices deemed appropriate by management, is not subject to an expiration date. Stockholder Rights Plan The Company’s board of directors approved the adoption of a stockholder rights plan (the “Rights Plan”) under which all stockholders of record as of February 8, 2008 will receive rights to purchase shares of a new series of preferred stock (the “Rights”).The Rights will be distributed as a dividend.Initially, the Rights will attach to, and trade with, the Company’s common stock.Subject to the terms, conditions and limitations of the Rights Plan, the Rights will become exercisable if (among other things) a person or group acquires 15% or more of the Company’s common stock.Upon such an event, and payment of the purchase price, each Right (except those held by the acquiring person or group) will entitle the holder to acquire shares of the Company’s common stock (or the economic equivalent thereof) having a value equal to twice the purchase price.The Company’s board of directors may redeem the Rights prior to the time they are triggered.In the event of an unsolicited attempt to acquire the Company, the Rights Plan is intended to facilitate the full realization of stockholder value in the Company and the fair and equal treatment of all Company stockholders.The Rights Plan will not prevent a takeover attempt.Rather, it is intended to guard against abusive takeover tactics and encourage anyone seeking to acquire the Company to negotiate with the board of directors.The Company did not adopt the Rights Plan in response to any particular proposal. Dividend Policy We have never declared or paid any cash dividends on our common stock and do not expect to pay any dividends for the foreseeable future.We currently intend to retain any future earnings to fund the operation, development and expansion of our business.Any future determination to pay dividends will be at the sole discretion of our board of directors and will depend upon a number of factors, including our results of operations, capital requirements, financial condition, future prospects, contractual arrangements, restrictions imposed by applicable law, any limitations on payments of dividends present in our current and future debt arrangements, and other factors our board of directors may deem relevant. Item 6.Selected Consolidated Financial Data Not Applicable. -23- Item 7.Management’s Discussion and Analysis or Plan of Operation Forward-Looking Statements This Report on Form 10-K contains certain statements that are “forward-looking” within the meaning of the Private Securities Litigation Reform Act of 1995 (the “Litigation Reform Act”).These forward looking statements and other information are based on our beliefs as well as assumptions made by us using information currently available. The words “anticipate,” “believe,” “estimate,” “expect,” “intend,” “will,” “should” and similar expressions, as they relate to us, are intended to identify forward-looking statements.Such statements reflect our current views with respect to future events and are subject to certain risks, uncertainties and assumptions.Should one or more of these risks or uncertainties materialize, or should underlying assumptions prove incorrect, actual results may vary materially from those described herein as anticipated, believed, estimated, expected, intended or using other similar expressions. In accordance with the provisions of the Litigation Reform Act, we are making investors aware that such forward-looking statements, because they relate to future events, are by their very nature subject to many important factors that could cause actual results to differ materially from those contemplated by the forward-looking statements contained in this Report on Form 10-K.For example, we may encounter competitive, technological, financial and business challenges making it more difficult than expected to continue to develop and market our products; the market may not accept our existing and future products; we may not be able to retain our customers; we may be unable to retain existing key management personnel; and there may be other material adverse changes in our operations or business.Certain important factors affecting the forward-looking statements made herein also include, but are not limited to (i) continued downward pricing pressures in our targeted markets, (ii) the continued acquisition of our customers by certain of our competitors, and (iii) continued periods of net losses, which could require us to find additional sources of financing to fund operations, implement our financial and business strategies, meet anticipated capital expenditures and fund research and development costs.In addition, assumptions relating to budgeting, marketing, product development and other management decisions are subjective in many respects and thus susceptible to interpretations and periodic revisions based on actual experience and business developments, the impact of which may cause us to alter our marketing, capital expenditure or other budgets, which may in turn affect our financial position and results of operations.For all of these reasons, the reader is cautioned not to place undue reliance on forward-looking statements contained herein, which speak only as of the date hereof.In addition, you should read and carefully consider the Risk Factors discussed in Part I, Item 1A of this Form 10-K.We assume no responsibility to update any forward-looking statements as a result of new information, future events, or otherwise except as required by law. Overview We develop advanced polymer biomaterials which provide critical characteristics in the design and development of medical devices.Our biomaterials are used in devices that are designed for treating a broad range of anatomical sites and disease states.Our business model leverages our proprietary materials science technology and manufacturing expertise in order to expand our product sales and royalty and license fee income. Fiscal Year Our fiscal year ends on March 31.Reference in this annual report on Form 10-K to a fiscal year is reference to the fiscal year ended March 31.For example, references to “fiscal 2011” or our “2011 fiscal year” refer to the fiscal year ended March 31, 2011. -24- Critical Accounting Policies Our significant accounting policies are summarized in Note B to our consolidated financial statements.However, certain of our accounting policies require the application of significant judgment by our management, and such judgments are reflected in the amounts reported in our consolidated financial statements.In applying these policies, our management uses its judgment to determine the appropriate assumptions to be used in the determination of estimates.Those estimates are based on our historical experience, terms of existing contracts, our observance of market trends, information provided by our strategic partners and information available from other outside sources, as appropriate.Actual results may differ significantly from the estimates contained in our consolidated financial statements.Our critical accounting policies are as follows: · Revenue Recognition.We recognize revenue from product sales upon shipment, provided that a purchase order has been received or a contract has been executed, there are no uncertainties regarding customer acceptance, the sales price is fixed or determinable and collection is deemed reasonably assured.If uncertainties regarding customer acceptance exist, we recognize revenue when those uncertainties are resolved and title has been transferred to the customer.Amounts collected or billed prior to satisfying the above revenue recognition criteria are recorded as deferred revenue.We also receive license, royalty and development fees for the use of our proprietary biomaterials.We recognize these fees as revenue in accordance with the terms of the contracts in the period they are earned. · Accounts Receivable Valuation.We perform various analyses to evaluate accounts receivable balances and record an allowance for bad debts based on the estimated collectability of the accounts such that the amounts reflect estimated net realizable value.Account balances are charged off against the allowance after significant collection efforts have been made and potential for recovery is not considered probable. · Inventory Valuation.We value our inventory at the lower of our actual cost or the current estimated market value.We regularly review inventory quantities on hand and inventory commitments with suppliers and record a provision for excess and obsolete inventory based primarily on our historical usage for the prior twelve-month period.Although we make every effort to ensure the accuracy of our forecasts of future product demand, any significant unanticipated change in demand or technological developments could have a significant impact on the value of our inventory and our reported operating results. · Long-Lived Assets. We evaluate our long-lived assets, which includes property and equipment, for impairment as events and circumstances indicate that the carrying amount may not be recoverable.We evaluated the realizability of our long-lived assets based primarily on reviews of results of sales of similar assets and independent appraisals.As a result of the indicators of impairment described above, we evaluated the recoverability of our property and equipment as of March 31, 2011 and determined that impairment for a single group of production equipment exists, accordingly, we recorded an impairment charge of $103,000 for the fiscal year ended March 31, 2011. · Stock-Based Compensation.We make certain assumptions in order to value our stock-based compensation.The valuation of employee stock options is an inherently subjective process, since market values are generally not available for long-term, non-transferable employee stock options.Accordingly, an option pricing model is utilized to derive an estimated fair value.In calculating the estimated fair value of our stock options we use the Black-Scholes pricing model, which requires the consideration of the following six variables for purposes of estimating fair value: · the stock option exercise price; · the expected term of the option; · the grant date price of our common stock, which is issuable upon exercise of the option; · the expected volatility of our common stock; · the expected dividends on our common stock (we do not anticipate paying dividends in the foreseeable future); and · the risk free interest rate for the expected option term. -25- We are also required to estimate the level of pre-vesting award forfeitures expected to occur and record compensation expense only for those awards that are ultimately expected to vest.This requirement applies to all awards that are not yet vested.Due to the limited number of unvested options outstanding, the majority of which are held by executives and members of the Company’s Board of Directors, the Company has estimated a zero forfeiture rate.The Company will revisit this assumption periodically and as changes in the composition of our option pool dictate. Changes in the inputs and assumptions, as described above, can materially affect the estimated fair value of our share-based awards.The Company anticipates the amount of stock-based compensation to increase in the future as additional options are granted.As of March 31, 2011, there was approximately $85,000 of unrecognized compensation cost related to stock option awards that is expected to be recognized as expense over a weighted-average period of 2.03 years. Results of Operations Fiscal Year Ended March 31, 2011 vs. March 31, 2010 Revenues Total revenues for the fiscal year ended March 31, 2011 were $1,666,000 as compared with $2,117,000 for the comparable prior year period, a decrease of $451,000, or 21.3%. Product sales of our biomaterials for the fiscal year ended March 31, 2011 were $1,179,000 as compared with $1,351,000 for the comparable prior year period, a decrease of $172,000, or 12.7%.Product sales decreased primarily due to a decrease in the demand for polymer products by two significant customers during fiscal 2011.Although management believes these two significant customers will begin ordering at increased levels during fiscal 2012, there can be no assurance that such increases in the level of orders will occur. Royalties and development fees for the fiscal year ended March 31, 2011 were $487,000 as compared with $766,000 for the comparable prior year period, a decrease of $279,000 or 36.4%.We have agreements to license our proprietary biomaterial technology to medical device manufacturers and develop biomaterials for incorporation into medical devices under development by our customers.Royalties are earned when these manufacturers sell medical devices which use our biomaterials.The decrease in license, royalty and development fees during fiscal 2011 is primarily a result of a (i) reduction in the royalty rate pursuant to an amended agreement with a major customer from whom we derived a majority of our license, royalty and development fee revenue, and (ii) the termination of a licensing agreement with a second customer.This decrease was offset by (i) annual usage fees from supply agreements entered into with two new customers, and (ii) the recognition of $75,000 upon achieving the final milestone pursuant to a development agreement entered into in June 2009. For the year ended March 31, 2011, two (2) customers represented 41% and 15% of our total revenues, respectively.For the year ended March 31, 2010, two (2) customer represented 45% and 30%, respectively, of our total revenues.We expect that this concentration of our customer base will continue for the foreseeable future. Gross Profit Gross profit on total revenues for the fiscal year ended March 31, 2011 was $143,000, or 8.6% of total revenues, compared with $761,000, or 36.0% of total revenues, for the comparable prior year period.The decrease in gross profit dollars and gross profit as a percentage of total revenues is primarily due to (i) the decrease in license, royalty and development fees, (ii) the lack of absorption of fixed overhead costs incurred in the production of polymer products due to the decrease in product sales, (iii) increased scrap of polymers produced in connection with the validation of certain materials, (iv) increased reserves for slow-moving and obsolete finished goods, and (v) severance costs related to terminations to improve our overhead cost structure. Gross profit on product sales for the fiscal year ended March 31, 2011 was a loss of $344,000, or 29.2% of product sales, compared with a loss of $5,000, or less than 1.0% of product sales, for the comparable prior year period.The decrease in gross profit dollars and gross profit as a percentage of total revenues is primarily due to (i) the lack of absorption of fixed overhead costs incurred in the production of polymer products due to the decrease in product sales, (ii) increased scrap of polymers produced in connection with the validation of certain materials, (iii) increased reserves for slow-moving and obsolete finished goods, and (iv) severance costs related to terminations to improve our overhead cost structure. -26- Research, Development and Regulatory Expenses Research and development expenses for the fiscal year ended March 31, 2011 were $734,000 as compared with $657,000 for the comparable prior year period, an increase of $77,000 or 11.7%.Our research and development efforts are focused on developing new applications for our biomaterials.Research and development expenditures consisted primarily of the salaries of full time employees and related expenses, and are expensed as incurred.The increase in research and development costs is primarily a result of increased outside laboratory testing services which was required to evaluate a specific raw material that is expected to be used in connection with the manufacture of our finished polymer products.We believe testing of these materials is substantially complete as of March 31, 2011 and believe our research and development expenditures will return to levels consistent with prior year results. Selling, General and Administrative Expenses Selling, general and administrative expenses for the fiscal year ended March 31, 2011 were $2,491,000 as compared with $2,727,000 for the comparable prior year period, a decrease of $236,000 or 8.7%.The decrease is primarily attributable to our cost containment measures which included continued reductions in outside consultants, legal and accounting costs, and elimination of two administrative positions.These decreases were offset by (i) increased marketing and trade show costs to promote products and acquire new customers, both domestically and internationally; (ii) expansion of our domestic distribution channel through engagement of two independent sales engineers; and (iii) engagement of a strategic consultant, whose services were completed during fiscal 2011. Impairment of Long-Lived Assets As a result of our evaluation of the recoverability of our property and equipment, we determined an impairment for a single group of production equipment existed as of March 31, 2011Accordingly, we recorded an impairment charge of $103,000 for the fiscal year ended March 31, 2011. Other Income (Expense), Net We had no other income (expense), net for the fiscal year ended March 31, 2011.For the fiscal year ended March 31, 2010 we had other income (expense), net of $7,000.Interest income of $6,000 reported for the fiscal year ended March 31, 2010 was a result of interest income earned on a note receivable.Other income of approximately $22,000 reported for the fiscal year ended March 31, 2010 was a result of an insurance refund related to fiscal 2009 and received in fiscal 2010.Other expense reported for the fiscal year ended March 31, 2010 was primarily a result of an infrequently occurring write-off of approximately $35,000. Gain onDiscontinued Operations-Sale of Subsidiaries Gain ondiscontinued operations – sale of subsidiaries during the fiscal year ended March 31, 2010 is a result of i) the settlement in April 2009 of the escrow account established in connection with our March 2008 sale of CDT and ii) the settlement in August 2009 of our dispute with Medos in connection with our July 2007 sale of Gish. Upon the settlement of the escrow account established in connection with the sale of CDT we realized a gain during the fiscal year ended March 31, 2010 of approximately $213,000, net of post-closing adjustments and additional transaction costs. Upon the settlement of the dispute with Medos in August of 2009, we realized a gain of $729,000 composed of $580,000 in the form of cash and a note receivable, and the elimination of a former post-closing obligation to Medos in the amount of $149,000. Income Taxes We did not record a tax provision in either of the years ended March 31, 2011 and 2010. As of March 31, 2011, we had federal and state net operating loss carry forwards available to offset future taxable income of approximately $22,893,000, expiring between 2012 and 2031, and $10,864,000, expiring between 2012 and 2016, respectively.As of March 31, 2011, we had a capital loss carry forward available to offset future taxable income of approximately $9,066,000, expiring between 2014 and 2015.As of March 31, 2011, we had federal and state investment and research tax credit carry forwards available to offset future taxable income of approximately $91,000, expiring between 2012 and 2031, and $283,000, expiring between 2012 and 2016, respectively.The Company evaluates the realizability of our deferred tax assets and establishes a valuation allowance when it is more likely than not that all or a portion of deferred tax assets will not be realized. -27- The Company accounts for uncertain tax positions using a “more-likely-than-not” threshold for recognizing and resolving uncertain tax positions.The evaluation of uncertain tax positions is based on factors including, but not limited to, changes in tax law, the measurement of tax positions taken or expected to be taken in tax returns, the effective settlement of matters subject to audit, new audit activity and changes in facts or circumstances related to a tax position.The Company evaluates this tax position on a quarterly basis.The Company also accrues for potential interest and penalties, if applicable, related to unrecognized tax benefits in income tax expense. Liquidity and Capital Resources As of March 31, 2011, we had cash and cash equivalents of $477,000, a decrease of $2,578,000 when compared with a balance of $3,055,000 as of March 31, 2010. During the year ended March 31, 2011 and 2010, we had net cash outflows from operating activities of $2,592,000 and $1,613,000, respectively.The net cash outflows used in operating activities during the year ended March 31, 2011 is primarily a result of the net loss from continuing operations.These cash outflows were offset by decreases in current assets; and the effect of non-cash items related to depreciation, impairment of long-lived assets and stock-based compensation charges. During the year ended March 31, 2011 and 2010, we had net cash outflows of $2,000 and $23,000, respectively, from investing activities from continuing operations as a result of the purchase of furniture and equipment. During the year ended March 31, 2010, we had net cash inflows of approximately $793,000 from investing activities from discontinued operations as a result of i) the net cash of $213,000 realized upon the settlement of the escrow account established in connection with the March 2008 sale of CDT, and ii) the settlement of the Medos dispute resulting in the receipt of $580,000 in cash and payments on a note receivable. There were no options or warrants exercised during the years ended March 31, 2011 and 2010.During the fiscal year ended March 31, 2011, we issued 148,361 shares of our common stock to employees pursuant to our Employee Stock Purchase Plan and received cash proceeds of approximately $16,000.During March 31, 2010, we issued 72,987 shares of our common stock to employees pursuant to our Employee Stock Purchase Plan and received cash proceeds of approximately $19,000. Our consolidated financial statements have been prepared on a going concern basis, which contemplates continuity of operations, realization of assets and satisfaction of liabilities in the ordinary course of business.We have experienced negative operating margins and negative cash flows from operations and expect to continue to incur net losses in the foreseeable future.During the fiscal year ended March 31, 2011, we incurred a net loss of $3,185,000 and used cash from operating activities of $2,592,000.During the fiscal year ended March 31, 2010, we incurred a net loss of $1,688,000 and used cash from operating activities of $1,613,000.We anticipate incurring losses at least through fiscal 2012 as we continue our attempt to grow revenues, expand selling and marketing activities, expand into new sales territories, and expand research and development activities to promote new product introductions and enhancements to existing products.As of March 31, 2011, we had an accumulated deficit of $34,558,000 and cash and cash equivalents amounted to $477,000. At March 31, 2011, we (i) continued to own our facility in Wilmington, Massachusetts, having a net book value of approximately $2,483,000 and unencumbered by mortgages or other obligations, and (ii) have no other corporate debt. On July 7, 2011, the Company entered into a Commercial Real Estate Promissory Note in the principal amount of $800,000 (the “Note”) with Axiom Partners, LP as the lender (the “Lender”).The Note has a two-year term and bears interest at the rate of 15% per annum.The Note provides for the monthly interest payments on the last calendar day of each month commencing on August 31, 2011.A balloon payment of the principal balance of $800,000, plus any accrued and unpaid interest, is due upon the maturity of the Note on July 8, 2013.The Note is secured by the Company’s land and building pursuant to the terms and conditions of the Note and a mortgage in favor of the Lender (the “Mortgage”). -28- The ability to attract additional capital investments in the future will depend on many factors, including the availability of credit, rate of revenue growth, the expansion of selling and marketing and research and development activities, and the timing of new product introductions and enhancements to existing products.We believe that as of March 31, 2011 our cash position, the July 7, 2011 Note financing transaction previously described, and cash flows from our fiscal 2012 operations will be sufficient to fund our working capital and research and development activities for at least the next twelve months. Any potential future sale of equity or debt securities may result in dilution to our stockholders, and we cannot be certain that additional public or private financing will be available in amounts or on terms acceptable to us, or at all.On November 24, 2010, the NYSE Amex suspended trading in our common stock and filed Form 25 on December 6, 2010 notifying the Securities and Exchange Commission of their decision to delist us because we were not in compliance with Section 1003(a)(iii) of the NYSE Amex Company Guide with stockholders’ equity of less than $6,000,000 and losses from continuing operations and net losses in its five most recent fiscal years.On November 24, 2010, our common stock was quoted on the OTCQB tier of The OTC Markets under the ticker symbol “ASNB.”Although our common stock is quoted on the OTCQB, the delisting of our common stock from the NYSE Amex could substantially limit our common stock’s liquidity and impair our ability to raise capital.If we are required to raise additional financing, but are unable to obtain such financing, we may be required to delay, reduce the scope of, or eliminate one or more aspects of our operations or business development activities. With respect to the Exchange and Venture Agreement with CorNova, we have no additional obligation to contribute assets or additional common stock nor to assume any liabilities or to fund any losses that CorNova may incur. Off-Balance Sheet Arrangements As of March 31, 2011, we did not have any off-balance sheet arrangements that have, or are reasonably likely to have, a current or future material effect on our consolidated financial condition, results of operations, liquidity, capital expenditures or capital resources. Item 7A.Quantitative and Qualitative Disclosures About Market Risk Not Applicable. Item 8.Financial Statements and Supplementary Data The following documents are filed as part of this report on Form 10-K Page Report of McGladrey & Pullen, LLP, Independent Registered Public Accounting Firm F-1 Report of Caturano and Company, Inc., Independent Registered Public Accounting Firm F-2 Consolidated Balance Sheets at March 31, 2011 and 2010 F-3 Consolidated Statements of Operations for the years ended March 31, 2011 and 2010 F-4 Consolidated Statements of Stockholders’ Equity for the years ended March 31, 2011 and 2010 F-5 Consolidated Statements of Cash Flows for the years ended March 31, 2011 and 2010 F-6 Notes to Consolidated Financial Statements F-7 Item 9.Changes In and Disagreements With Accountants on Accounting and Financial Disclosure Not Applicable. -29- Item 9A.Controls and Procedures The certificates of our Chief Executive Officer and Acting Chief Financial Officer attached as Exhibits 31.1 and 31.2 to this Annual Report on Form 10-K include, in paragraph 4 of such certifications, information concerning our disclosure controls and procedures, and internal control over financial reporting.Such certifications should be read in conjunction with the information contained in this Item 9A for a more complete understanding of the matters covered by such certifications. Disclosure Controls and Procedures. Our management, with the participation of our Chief Executive Officer and Acting Chief Financial Officer, evaluated the effectiveness of our disclosure controls and procedures as of March 31, 2011.The term “disclosure controls and procedures”, as defined in Rules 13a-15(e) and 15d-15(e) under the Securities Exchange Act of 1934 (the “Exchange Act”), means controls and other procedures of a company that are designed to ensure that information required to be disclosed by us in the reports that we file or submit under the Exchange Act is recorded, processed, summarized, and reported, within the time periods specified in the SEC’s rules and forms.Disclosure controls and procedures include, without limitation, controls and procedures designed to ensure that information required to be disclosed by a company in the reports that it files or submits under the Exchange Act is accumulated and communicated to the company’s management, including its chief executive officer and chief financial officer, as appropriate, to allow timely decisions to be made regarding required disclosure.It should be noted that any system of controls and procedures, however well designed and operated, can provide only reasonable, and not absolute, assurance that the objectives of the system are met and that management necessarily applies its judgment in evaluating the cost-benefit relationship of possible controls and procedures.Based on the evaluation of our disclosure controls and procedures as of March 31, 2011, our Chief Executive Officer and Acting Chief Financial Officer concluded that, as of such date, our disclosure controls and procedures were effective at the reasonable assurance level. Management’s Annual Report on Internal Control Over Financial Reporting Our management is responsible for establishing and maintaining adequate internal control over financial reporting (as defined in Rules 13a-15(f) and 15d-15(f) under the Securities Exchange Act of 1934).A company’s internal control over financial reporting is a process designed to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with U.S. generally accepted accounting principles.Internal control over financial reporting includes those policies and procedures that (i) pertain to the maintenance of records that, in reasonable detail, accurately and fairly reflect the transactions and dispositions of our assets; (ii) provide reasonable assurance that transactions are recorded as necessary to permit preparation of financial statements in accordance with generally accepted accounting principles, and that our receipts and expenditures are being made only in accordance with authorizations of our management and directors; and (iii) provide reasonable assurance regarding prevention or timely detection of unauthorized acquisition, use, or disposition of our assets that could have a material effect on the interim or annual consolidated financial statements.Because of its inherent limitations, internal control over financial reporting may not prevent or detect misstatements.Also, projections of any evaluation of effectiveness to future periods are subject to the risk that controls may become inadequate because of changes in conditions, or that the degree of compliance with the policies or procedures may deteriorate. Our management, with the participation of our Chief Executive Officer and Acting Chief Financial Officer, conducted an evaluation of the effectiveness of our internal control over financial reporting as of March 31, 2011 based on the framework in Internal Control Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission.Based on this assessment, our management concluded that, as of March 31, 2011, our internal control over financial reporting was effective. -30- This annual report on Form 10-K does not include an attestation report of our registered public accounting firm regarding internal control over financial reporting.Management's report was not subject to attestation by our registered public accounting firm pursuant to Securities and Exchange Commission rules that permit us to provide only management's report in this annual report. Changes in Internal Control Over Financial Reporting There were no changes to our internal control over financial reporting during the fourth quarter ended March 31, 2011 that has materially affected, or are reasonably likely to materially affect, our internal control over financial reporting. Item 9B.Other Information None. -31- PART III Item 10.Directors, Executive Officers and Corporate Governance The information required by this Item 10 will be incorporated by reference from our definitive proxy statement or will be filed as an amendment to our Form 10-K within 120 days of our fiscal year end. Item 11.Executive Compensation The information required by this Item 11 will be incorporated by reference from our definitive proxy statement or will be filed as an amendment to our Form 10-K within 120 days of our fiscal year end. Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters The information required by this Item 12 will be incorporated by reference from our definitive proxy statement or will be filed as an amendment to our Form 10-K within 120 days of our fiscal year end. Item 13.Certain Relationships and Related Transactions, and Director Independence The information required by this Item 13 will be incorporated by reference from our definitive proxy statement or will be filed as an amendment to our Form 10-K within 120 days of our fiscal year end. Item 14.Principal Accounting Fees and Services The information required by this Item 14 will be incorporated by reference from our definitive proxy statement or will be filed as an amendment to our Form 10-K within 120 days of our fiscal year end. -32- PART IV Item 15.Exhibits, Financial Statement Schedules The following are filed as part of this Form 10-K: Financial Statements: For a list of financial statements which are filed as part of this Form 10-K, See Page 29. Exhibits Exhibit Number: Exhibit Title: Agreement and plan of merger and reorganization by and among the Company, Gish Acquisition Corp. and Gish Biomedical, Inc., incorporated by reference to Annex A of the Company’s Registration Statement on Form S-4 filed on December 23, 2002. Amendment No. 1 to Agreement and Plan of Merger and Reorganization by and among the Company, Gish Acquisition Corp. and Gish Biomedical Inc., incorporated by reference to Exhibit 2.2 to the Company’s Registration Statement on Form S-4 filed on January 16, 2003. Certificate of Incorporation of the Company, filed with the Secretary of State of the State of Delaware on October 25, 2007 and effective as of October 26, 2007 (Filed as Appendix C to the Company’s definitive proxy statement on Schedule 14A, filed on August 30, 2007, and incorporated herein by reference). 3.2** Amendment No. 1 to Certificate of Incorporation of the Company, filed with the Secretary of State for the State of Delaware on October 15, 2008. Bylaws of the Company (Filed as Appendix D to the Company’s definitive proxy statement on Schedule 14A, filed on August 30, 2007, and incorporated herein by reference). Amendment No. 1 to the Bylaws of the Company (Filed as exhibit 3.1 to the Company’s Current Report on Form 8-K, filed on December 21, 2007, and incorporated herein by reference). Certificate of Designation of Series A Junior Participating Preferred Stock (Filed as exhibit 3.1 to the Company’s Current Report on Form 8-K, filed on January 29, 2008, and incorporated herein by reference). Form of Warrant incorporated by reference to Exhibit 4.1 to the Company’s Form 8-K filed on December 23, 2004. Form of Placement Agent Warrant incorporated by reference to Exhibit 4.2 to the Company’s Form 8-K filed on December 23, 2004. Form of Additional Investment Right incorporated by reference to Exhibit 4.3 to the Company’s Form 8-K filed on December 23, 2004. Rights Agreement dated January 28, 2008 by and between the Company and American Stock Transfer & Trust Company (Filed as exhibit 4.1 to the Company’s Current Report on Form 8-K, filed on January 29, 2008, and incorporated herein by reference). Form of Rights Certificate (Filed as exhibit 4.2 to the Company’s Current Report on Form 8-K, filed on January 29, 2008, and incorporated herein by reference). Tax Matters Agreement between PolyMedica and the Company, dated May 13, 1996, was filed as Exhibit 10.2 of the Form 10 and is incorporated herein by reference. Amended and Restated License Agreement between PolyMedica and the Company, dated May 13, 1996, was filed as Exhibit 10.4 of the Form 10 and is incorporated herein by reference. The Company’s 1996 Employee, Director and Consultant Stock Option Plan, as amended, was filed as Exhibit 10.4 to the Company’s Form 10-K for the year ended March 31, 1998, filed on June 29, 1998, and in incorporated herein by reference. -33- Exhibit Number: Exhibit Title: Employee Stock Purchase Plan of the Company (Filed as Appendix A to the Company’s Definitive Proxy Statement on Schedule 14A filed on August 30, 2007, and incorporated herein by reference). First Amendment to the Employee Stock Purchase Plan of the Company (Filed as exhibit 10.2 to the Company Quarterly Report on Form 10-Q for the quarter ended September 30, 2008, and incorporated herein by reference). Second Amendment to the Employee Stock Purchase Plan of the Company (Filed as exhibit 10.3 to the Company Quarterly Report on Form 10-Q for the quarter ended September 30, 2008, and incorporated herein by reference). Development, Supply and License Agreement between PolyMedica and Bard Access Systems, dated November 11, 1992 (Filed as Exhibit 10.10 to the Company’s registration statement on Form 10, and incorporated herein by reference). Amendment, dated as of February 25, 2009, to Development, Supply and License Agreement between the Company and Bard Access Systems, Inc. dated November 11, 1992 (Filed as Exhibit 10.8 to the Company’s Annual Report on Form 10-K for the year ended March 31, 2009, and incorporated herein by reference). Lease Agreement between the Company and Cummings Properties Management, Inc., dated June 26, 1998, was filed as Exhibit 10.11 to the Company’s Form 10-K for the year ended March 31, 1998, filed on June 29, 1998, and in incorporated herein by reference. Note Purchase Agreement dated as of March 31, 1998 between the Company and Dresdner Kleinwort Benson Private Equity Partners, LP (“Kleinwort Benson”) was filed as Exhibit 99.1 to the Company’s Form 8-K filed with the Securities and Exchange Commission (the “Commission”) on April 15, 1998 and is incorporated herein by reference. Amendment, dated as of November 12, 1998, to Note Purchase Agreement and Registration Rights Agreement was filed as Exhibit 10.1 to the Company’s Form 10-Q for the quarter ended September 30, 1998, filed on November 16, 1998 and is incorporated herein by reference. Form of Unit Purchase Agreement between the Company and certain individuals was filed as Exhibit 99.1 to the Company’s Form S-3, filed with the Securities and Exchange Commission on February 12, 1999, and is incorporated herein by reference. Form of Warrant to Purchase Shares of Common Stock of the Company issued to certain individuals was filed as Exhibit 99.2 to the Company’s registration statement onForm S-3, filed with the Securities and Exchange Commission on February 12, 1999, and is incorporated herein by reference. First Amendment Between Duke Realty Limited Partnership and CDT Dated May 1, 2004 Filed as an Exhibit to the Company’s Form 10-K for the year ended March 31, 2004. Exchange and Venture Agreement by and among the Company, Implant Sciences, Inc. and CorNova, Inc. dated March 5, 2004 filed as an exhibit to the Company’s Form 10-KSB for the fiscal year ended March 31, 2004. Plan and Agreement of Merger and Reorganization dated March 12, 2004 between the Company and DermaPhylyx, Inc., filed as an exhibit to the Company’s Form 10-KSB for the year ended March 31, 2004. Asset Purchase Agreement, dated as of November 19, 2004 by and among the Company, CarTika Medical, Inc., Thomas C. Carlson and Sheila A. Carlson, incorporated by reference to Exhibit 99 to the Company’s Form 8-K filed on November 22, 2004. Securities Purchase Agreement between Gryphon Master Fund, L.P., GSSF Master Fund, LP, Truk Opportunity Fund, LLC, Truk International Fund, LP, Meadowbrook Opportunity Fund LLC, Capital Ventures International, Iroquois Capital, L.P. and the Company dated as of December 21, 2004 and incorporated herein by reference to Exhibit 10.1 to the Company’s Form 8-K filed on December 23, 2004. -34- Exhibit Number: Exhibit Title: Registration Rights Agreement between Gryphon Master Fund, L.P., GSSF Master Fund, LP, Truk Opportunity Fund, LLC, Truk International Fund, LP, Meadowbrook Opportunity Fund LLC, Capital Ventures International, Iroquois Capital, L.P. and the Company dated as of December 21, 2004 and incorporated herein by reference to Exhibit 10.2 to the Company’s Form 8-K filed on December 23, 2004. Lock-Up Agreement between the Company and certain of its officers and directors dated as of December 21, 2004 and incorporated herein by reference to Exhibit 10.3 to the Company’s Form 8-K filed on December 23, 2004. Employment Agreement of Michael F. Adams, dated September 13, 2006, was filed as Exhibit 10.28 to the Company’s Form 8-K/A, filed on September 15, 2006, and incorporated herein by reference. Letter of agreement by and between the Company and Michael F. Adams dated July 10, 2007 (Filed as exhibit 10.1 to the Company’s Current Report on Form 8-K , filed on July 13, 2007, and incorporated herein by reference). Employment Agreement of Eric G. Walters, dated April 3, 2006, was filed as Exhibit 10.27 to the Company’s Form 8-K/A, filed on April 4, 2006, and incorporated herein by reference. CardioTech International, Inc. Nonqualified Stock Option Agreement by and between the Company and Eric G. Walters dated October 3, 2005(Filed as exhibit 10.1 to the Company’s Registration Statement on Form S-8, File No. 333-149343, and incorporated herein by reference). Letter of agreement by and between the Company and Eric G. Walters dated July 10, 2007 (Filed as exhibit 10.2 to the Company’s Current Report on Form 8-K, filed on July 13, 2007, and incorporated herein by reference). Separation Agreement and General Release between Eric Walters and the Company dated February 28, 2009 (Filed as exhibit 10.1 to the Company’s Current Report on Form 8-K, filed on March 4, 2009, and incorporated herein by reference). CardioTech International, Inc. Nonqualified Stock Option Agreement by and between the Company and Dr. Andrew M. Reed dated March 20, 2006 (Filed as exhibit 10.1 to the Company’s Registration Statement on Form S-8, File No. 333-149342, and incorporated herein by reference). Employment Agreement of Philip A. Beck, dated October 23, 2006 (Filed as exhibit 10.32 to the Company’s Annual Report on Form 10-K for the year ended March 31, 2008 and incorporated herein by reference) Letter Agreement between the Company and Philip A. Beck dated January 7, 2008 (Filed as exhibit 10.33 to the Company’s Annual Report on Form 10-K for the year ended March 31, 2008 and incorporated herein by reference). Stock Purchase Agreement by and between the Company and Medos Medizintechnik AG effective as of June 30, 2007 (Filed as exhibit 10.1 to the Company’s Current Report on Form 8-K , filed on July 10, 2007, and incorporated herein by reference). License Agreement by and between the Company and Gish Biomedical, Inc. effective as of June 30, 2007 (Filed as exhibit 10.2 to the Company’s Current Report on Form 8-K , filed on July 10, 2007, and incorporated herein by reference). Stock Purchase Agreement dated March 28, 2008 by and among the Company, Catheter and Disposal Technology, Inc. and TACPRO, Inc (Filed as exhibit 10.38 to the Company’s Annual Report on Form 10-K for the year ended March 31, 2008 and incorporated herein by reference). Commercial Real Estate Promissory Note in the principal amount of $800,000 by the Company in favor of Axiom Partners, LP dated as of July 7, 2011 (Filed as exhibit 10.33 to the Company’s Current Report on Form 8-K, filed on July 13, 2011, and incorporated by reference herein.). -35- Exhibit Number: Exhibit Title: Mortgage, Security Agreement and Assignment in favor of Axiom Partners, LP dated as of July 7, 2011 (Filed as exhibit 10.34 to the Company’s Current Report on Form 8-K, filed on July 13, 2011, and incorporated by reference herein.). 21** Subsidiaries of the Company 23.1** Consent of McGladrey & Pullen, LLP, Independent Registered Public Accounting Firm 23.2** Consent of Caturano and Company, Inc., Independent Registered Public Accounting Firm 31.1** Certification of Chief Executive Officer pursuant to Section 302 Sarbanes-Oxley Act of 2002 31.2** Certification of Chief Financial Officer pursuant to Section 302 Sarbanes-Oxley Act of 2002 32.1** Certification of Chief Executive Officer Pursuant to 18 U.S.C. Section 1350, As Adopted Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 32.2** Certification of Chief Financial Officer Pursuant to 18 U.S.C. Section 1350, As Adopted Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 ** Filed herewith -36- Report of Independent Registered Public Accounting Firm The Board of Directors and Stockholders of AdvanSource Biomaterials Corporation: We have audited the accompanying consolidated balance sheet of AdvanSource Biomaterials Corporation as of March 31, 2011, and the related consolidated statements of operations, stockholders’ equity, and cash flows for the year then ended.These financial statements are the responsibility of the Company’s management.Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.The Company is not required to have nor were we engaged to perform an audit of the Company’s internal control over financial reporting.Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control overfinancial reporting.Accordingly, we express no such opinion.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation.We believe that our audit provides a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the consolidated financial position of AdvanSource Biomaterials Corporation as of March 31, 2011 and the consolidated results of their operations and their cash flows for the year then ended, in conformity with accounting principles generally accepted in the United States of America. /s/ McGladrey & Pullen, LLP Boston, Massachusetts July 14, 2011 F-1 Report of Independent Registered Public Accounting Firm The Board of Directors and Stockholders of AdvanSource Biomaterials Corporation: We have audited the accompanying consolidated balance sheet of AdvanSource Biomaterials Corporation as of March 31, 2010, and the related consolidated statements of operations, stockholders’ equity, and cash flows for the year then ended.These financial statements are the responsibility of the Company’s management.Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.The Company is not required to have nor were we engaged to perform an audit of the Company’s internal control over financial reporting.Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting.Accordingly, we express no such opinion.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation.We believe that our audit provides a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the consolidated financial position of AdvanSource Biomaterials Corporation as of March 31, 2010 and the consolidated results of their operations and their cash flows for the year then ended, in conformity with accounting principles generally accepted in the United States of America. /s/ Caturano and Company, Inc. Boston, Massachusetts July 1, 2010 F-2 AdvanSource Biomaterials Corporation Consolidated Balance Sheets (In thousands, except share and per share amounts) March 31, ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable-trade, net of allowance of $5as of March 31, 2011 and 2010 69 Accounts receivable-other 84 Inventories, net Prepaid expenses and other current assets 67 92 Total current assets Property, plant and equipment, net Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable $ $ Accrued expenses Deferred revenue 41 64 Total current liabilities Commitments and contingencies Stockholders' equity: Preferred stock; $.001 par value; 5,000,000 shares authorized; 500,000 shares issued and none outstanding as of March 31, 2011 and 2010 - - Common stock; $.001 par value; 50,000,000 shares authorized; 21,426,747 and 21,278,386 shares issued, and 21,350,055 and 21,201,694 shares outstanding as of March 31, 2011 and 2010, respectively 21 21 Additional paid-in capital Accumulated deficit ) ) Less: treasury stock, 76,692 shares at cost at March 31, 2011 and 2010 ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ The accompanying notes are an integral part of these consolidated financial statements. F-3 AdvanSource Biomaterials Corporation Consolidated Statements of Operations (In thousands, except per share amounts) For the Years Ended March 31, Revenues: Product sales $ $ License, royalty and development fees Cost of sales Gross profit Operating expenses: Research, development and regulatory Selling, general and administrative Impairment of long-lived assets - Loss from operations ) ) Other income (expense): Interest income - 6 Other income - 22 Other expense - ) Other income (expense) - (7
